Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered January 19, 2006, convicting him of criminal possession of a controlled substance in the fifth degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecution established a sufficient chain of custody of the controlled substance recovered from the defendant upon his arrest, and the prosecution witnesses provided reasonable assurances of the composition of the controlled substance and of its unchanged condition between its recovery and the trial (see People v Julian, 41 NY2d 340, 343 [1977]; People v Pearson, 270 AD2d 290 [2000]; People v Flores-Ossa, 234 AD2d 315 [1996]; People v Leach, 203 AD2d 483 [1994]). Any deficiencies in the chain of custody went only to the weight to be accorded the evidence, not its admissibility (see People v Julian, supra; People v Gibson, 28 AD3d 576, 576 [2006]; People v Bryant, 302 AD2d 603, 604 [2003]).
The defendant’s remaining contention is unpreserved for appellate review. Mastro, J.P., Santucci, Krausman and Carni, JJ., concur.